UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6083


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL LAWRENCE BRANCH,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cr-00016-CCB-1)


Submitted:   September 15, 2010           Decided:   October 18, 2010


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lawrence Branch, Appellant Pro Se.    Andrea L. Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Lawrence Branch appeals the district court’s

order   denying     his    18   U.S.C.   § 3582(c)(2)   (2006)     motion    for

reduction of sentence.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.           United States v. Branch, No. 1:05-cr-

00016-CCB-1   (D.    Md.    Dec.   30,   2009).   We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                         2